
	

114 HR 3836 IH: FAIR Act
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3836
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Castro of Texas (for himself, Ms. Bass, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require a report on diversity recruitment, employment, retention, and promotion at the
			 Department of State, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Foreign Affairs Inclusion Reporting Act or the FAIR Act. 2.Report on diversity recruitment, employment, retention, and promotion at the Department of State (a)In generalNot later than 180 days after the date of the enactment of this Act and quadrennially thereafter, the Secretary of State shall submit to Congress a report that—
 (1)describes the efforts, consistent with existing law, including procedures, effects, and results since the period covered by the prior such report, to promote in the Department of State equal opportunity and inclusion for all United States employees in direct hire and personal service contractors status, particularly employees of the Foreign Service, including equal opportunity for all races, ethnicities, ages, genders, and service-disabled veterans, with a focus on traditionally underrepresented minority groups;
 (2)includes a section on— (A)the diversity of selection boards;
 (B)the employment of minority and service-disabled veterans during the most recent 10-year period, including—
 (i)the number hired through direct hires, internships, and fellowship programs; (ii)the number promoted to senior positions, including FS–01, GS–15, Senior Executive Service, and Senior Foreign Service; and
 (iii)attrition rates by grade, civil and foreign services, and the senior level ranks specified in clause (ii);
 (C)mentorship and retention programs; and (3)is organized in terms of real numbers and percentages at all levels.
 (b)ContentsEach report submitted under subsection (a) shall describe the efforts of the Department of State to—
 (1)propagate fairness, impartiality, and inclusion in the work environment domestically and abroad; (2)eradicate harassment, intolerance, and discrimination;
 (3)refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training;
 (4)eliminate illegal retaliation against employees for participating in a protected equal employment opportunity activity;
 (5)provide reasonable accommodation for qualified employees and applicants with disabilities; (6)resolve workplace conflicts, confrontations, and complaints in a prompt, impartial, constructive, and timely manner;
 (7)improve demographic data availability and analysis regarding recruitment, hiring, promotion, training, length in service, assignment restrictions, and pass-through programs;
 (8)recruit a diverse staff by— (A)recruiting women, minorities, veterans, and undergraduate and graduate students;
 (B)recruiting at historically Black colleges and universities, Hispanic serving institutions, women’s colleges, and colleges that typically serve majority minority populations;
 (C)sponsoring and recruiting at job fairs in urban communities; (D)placing job advertisements in newspapers, magazines, and job sites oriented toward women and people of color;
 (E)providing opportunities through the Foreign Service Internship Program and other hiring initiatives; and
 (F)recruiting mid- and senior-level professionals through programs such as— (i)the International Career Advancement Program;
 (ii)the Public Policy and International Affairs Fellowship Program; (iii)the Institute for International Public Policy Fellowship Program;
 (iv)Seminar XXI at the Massachusetts Institute of Technology’s Center for International Studies; and (v)other similar, highly respected, international leadership programs; and
 (9)provide opportunities through— (A)the Charles B. Rangel International Affairs Fellowship Program; and
 (B)the Thomas R. Pickering Foreign Affairs Fellowship Program. (c)Scope of initial reportThe first report submitted to Congress under subsection (a) shall include the information described in subsection (b) for the three fiscal years immediately preceding the fiscal year in which such first report is submitted.
			3.Expansion of the Charles B. Rangel International Affairs Program and the Thomas R. Pickering
			 Foreign Affairs Fellowship Program
 Beginning in fiscal year 2016, the Secretary of State shall— (1)increase by ten the number of fellows selected for the Charles B. Rangel International Affairs Program; and
 (2)increase by ten the number of fellows selected for the Thomas R. Pickering Foreign Affairs Fellowship Program.
			4.Retention of mid- and senior-level professionals from underrepresented groups at the Department of
			 State
 (a)In generalThe Secretary of State should provide attention and oversight to the employment, retention, and promotion of underrepresented groups to promote a diverse ethnic representation among mid- and senior-level career professionals through programs, such as—
 (1)the International Career Advancement Program; (2)Seminar XXI at the Massachusetts Institute of Technology’s Center for International Studies; and
 (3)other highly respected international leadership programs. (b)Review of past programsThe Secretary of State should review past programs designed to increase minority representation in international affairs positions, including—
 (1)the Public Policy and International Affairs Fellowship Program; and (2)the Institute for International Public Policy Fellowship Program.
				
